UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6140



BARRY C. ROBERTS,

                                               Plaintiff - Appellant,

             versus


E. P. WARD, Officer; E. KELLY,          Sergeant;
CAPTAIN HATCHETT; CAPTAIN TAYLOR,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-852-2)


Submitted:    March 6, 2003                  Decided:   March 18, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry C. Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry C. Roberts seeks to appeal the district court’s order

dismissing his action filed under 42 U.S.C. § 1983 (2000).      We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

December 3, 2002.   The notice of appeal was dated January 9, 2003,

and filed on January 14, 2003.   Even giving Roberts the benefit of

Fed. R. App. P. 4(c), he failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period.

Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED


                                 2